DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,311,460 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the amendments filed on 2/13/2021, claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 21, 30 & 36.  The prior art fails to disclose or teach a method comprising: receiving an opportunity request from a computing device associated with a user profile of a user; wherein the user profile comprising at least one of a user profile ID, a reward balance, a reward status, and an opportunity history; selecting an opportunity profile associated with a business profile from which to transmit an opportunity data to the computing device; extracting the opportunity data 
The closest prior art appears to be Boccuzzi, JR. et al. (US Patent Pub. 20140278850, referred to hereinafter as Boccuzzi).  Boccuzzi disclose a mobile device configured to alert a user of the mobile device of proximity and availability of a location-based task.  Thereby, connecting businesses with consumers who are willing to collect and supply market data, or perform other tasks, in exchange for rewards. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649